DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a light-emitting structure on the lower substrate and the encapsulating layer” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the concavo-convex shape of the first portion and the concavo-convex shape of the second portion extend along the side surface of the upper substrate” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 6 recites the limitation “a light-emitting structure on the lower substrate and the encapsulating layer.” However, the specification does not describe the above claimed subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, claim 6 recites the limitation “a light-emitting structure on the lower substrate and the encapsulating layer.” However, the specification does not describe the claimed limitation. Particularly, the specification does not describe a light-emitting structure on the encapsulating layer as claimed. Specifically, paragraph [0050] and Fig. 2B of the pending application explicitly discloses that the encapsulating layer 180 is on the light-emitting structure 150. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention having a light-emitting structure on the lower substrate and the encapsulating layer as claimed. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 6 was not in possession of Applicant at the time of filing.
For the purpose of this Action, the limitation of claim 6 will be examined in consistent with the specification and the drawings in which --a light-emitting structure between the lower substrate and the encapsulating layer--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. 20160174332) in view of Park et al. (US Pub. 20170269399), Homme et al. (US Pub. 20020192471) and Miyake et al. (US Pub. 20020189862).
Regarding claim 1, Wang et al. discloses in Fig. 1-Fig. 4 a display device comprising: 
a lower substrate [121] including a bonding region [region for bonding to second end 132]; 
an encapsulating layer [14] on the lower substrate [121], the encapsulating layer [14] being spaced away from the bonding region; 
an upper substrate [11] on the encapsulating layer [14], the bonding region of the lower substrate [121] being disposed outside the upper substrate [11]; and 
a flexible printed circuit board [13] connected to the bonding region of the lower substrate [121], the flexible printed circuit board [13] extending on an outer surface of the upper substrate [11], wherein the upper substrate [11] includes an inclined surface [111] between the outer surface and a side surface.
Wang et al. fails to disclose
the bonding region including a pad;
the inclined surface having a concavo-convex shape.
Park et al. discloses in paragraph [0058]-[0059], [0102], [0105], [0130]
the bonding region including a pad [P];
the inclined surface having a concavo-convex shape [GP2].
Homme et al. suggests in Fig. 1 and paragraph [0032] that a substrate surface having a concavo-convex shape to improve the adhesion characteristics between the substrate and a layer formed on the substrate. Wang et al. discloses in paragraph [0046] that “the slope structure 111 is spaced from the flexible printed circuit 13, or the flexible printed circuit 13 is spanned across the slope structure 111.” Thus, the flexible printed circuit 13 can formed on the slope structure 111. Therefore, as suggested by Homme, a slope structure 111 having a concavo-convex shape would help to improve the adhesion characteristics between the substrate 11 and the flexible printed circuit 13.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park et al. into the method of Wang et al. to include the bonding region including a pad; the inclined surface having a concavo-convex shape. The ordinary artisan would have been motivated to modify Wang et al. in the above manner for the purpose of facilitate the electrical contact with the printed circuit board [paragraph [0071] of Park]; providing a method for reducing or effectively preventing progression of cracks generated at an end portion of a substrate thereof from growing toward a central portion of the substrate and thus, improving stability of strength of the second substrate [paragraph [0008]-[0011], [0130] of Park]; improving the adhesion characteristics of the flexible printed circuit and the second substrate [paragraph [0032] of Homme et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
The combination of Wang et al. and Park would result to “the encapsulating layer [14] being spaced away from the pad; the pad of the lower substrate [121] being disposed outside the upper substrate [11]; and a flexible printed circuit board [13] connected to the pad of the lower substrate [121]”.
Wang et al. fails to disclose
wherein the flexible printed circuit board includes a FPCB conductive layer between a first FPCB insulating layer and a second FPCB insulating layer. 
Miyake discloses in Fig. 13B, Fig. 14A, Fig. 16A, paragraph [0074]
wherein the flexible printed circuit board includes a FPCB conductive layer [13] between a first FPCB insulating layer [16] and a second FPCB insulating layer [12]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Miyake into the method of Wang et al. to include wherein the flexible printed circuit board includes a FPCB conductive layer between a first FPCB insulating layer and a second FPCB insulating layer. The ordinary artisan would have been motivated to modify Wang et al. in the above manner for the purpose of providing detail configuration of a flexible printed circuit board.
The combination of Wang et al., Park and Miyake would result to “the first FPCB insulating layer disposed close to the upper substrate.”
Wang et al., Park and Miyake fails to disclose
wherein a thickness of the first FPCB insulating layer disposed close to the upper substrate is a larger than a height of the concavo-convex shape of the inclined surface.
Homme et al. discloses a thickness of an insulating layer disposed close to an upper substrate is a larger than a height of the concavo-convex shape of the substrate surface. 
In addition, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to modify the method of Wang et al., Park and Miyake to include wherein a thickness of the first FPCB insulating layer disposed close to the upper substrate is a larger than a height of the concavo-convex shape of the inclined surface. The ordinary artisan would have been motivated to modify Wang et al., Park and Miyake in the above manner for the purpose of providing a sufficient thickness for the first FPCB insulating layer to prevent undesired contact between the FPCB conductive layer of the flexible printed circuit board and the upper substrate. 

	Regarding claim 2, Wang et al. discloses in paragraph [0046] that “the slope structure 111 is spaced from the flexible printed circuit 13, or the flexible printed circuit 13 is spanned across the slope structure 111.” Thus, the flexible printed circuit 13 can contact with a portion of the inclined surface 111. Miyake discloses in Fig. 13B, Fig. 14A, Fig. 16A, the flexible printed circuit is in contact with a portion of the substrate surface by the first FPCB insulating layer [16].
	Consequently, the combination of Wang et al. and Miyake result to the first FPCB insulating layer is in contact with a portion of the inclined surface.

Regarding claim 3, Miyake discloses in Fig. 12A, Fig. 13B wherein the second FPCB insulating layer [12] is a thicker than the first FPCB insulating layer [16].

Regarding claim 4, Miyake discloses in Fig. 19 wherein the FPCB conductive layer has a smaller thickness than the first FPCB insulating layer.

Regarding claim 5, Wang et al. discloses in Fig. 1, Fig. 3 wherein the inclined surface [111] of the upper substrate [11] is disposed outside the encapsulating layer [14].

Regarding claim 6, Wang et al. further discloses in Fig. 1 and Fig. 3
a light-emitting structure [122] between the lower substrate [121] and the encapsulating layer [14].

Regarding claims 7-9, Wang et al. further discloses in Fig. 4
wherein the inclined surface [111] includes a first portion [along the side] and a second portion having a greater horizontal distance than the first portion [Fig. 4], and wherein the flexible printed circuit board [13] is disposed on the first portion [along the side] of the inclined surface [Fig. 1, Fig. 4];
wherein the second portion being disposed at a corner of the upper surface [11];
wherein a vertical distance of the second portion is the same as a vertical distance of the first portion [Fig. 3, Fig. 4, Fig. 6d-6h, paragraph [0048]].

    PNG
    media_image1.png
    555
    780
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    275
    334
    media_image2.png
    Greyscale


Regarding claims 10 and 11, Wang et al. discloses in Fig. 3, Fig. 4 that the incline surface [111] is a continuous and integral inclined surface and the incline surface extend along the side surface of the upper substrate [11]. Park et al. discloses in Fig. 1, Fig. 10 wherein the concavo-convex shape of the incline surface extend along a side surface of a substrate. Applying Park et al. method to form concavo-convex shape on the continuous and integral inclined surface would result “wherein the concavo-convex shape of the second portion extends in the same direction as the concavo-convex shape of the first portion; wherein the concavo-convex shape of the first portion and the concavo-convex shape of the second portion extend along the side surface of the upper substrate.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822